UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5060


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERRY JOSE DAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00011-JPB-DJJ-2)


Submitted:    October 7, 2009                 Decided:   October 15, 2009


Before WILKINSON, KING, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


William T. Rice, Martinsburg, West Virginia, for Appellant.
Thomas Oliver    Mucklow,   Assistant  United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry Jose Davis seeks to appeal his conviction for

distribution      of    cocaine      base,     in     violation    of     18    U.S.C.

§ 841(a)(1), (b)(1)(B) (2006), and the resulting seventy-seven

month sentence.         On appeal, counsel filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that in

his opinion, there are no meritorious issues for review, but

questioning whether the district court erred in calculating the

guidelines sentencing range by awarding criminal history points

for a 1991 bank robbery conviction.                  Davis was notified of his

right to file a pro se supplemental brief but has not done so.

            The    Government       has    moved      to   dismiss       the   appeal,

asserting    it    is    barred     by    Davis’s     appellate    waiver      in    the

validly entered plea agreement.                Davis’s counsel has responded

that the motion to dismiss should be denied because the court is

required    to    conduct    an   independent        review   of   the    record    for

meritorious issues in accordance with Anders.

            A    defendant    may    waive     the    right   to   appeal      if   that

waiver is knowing and intelligent.              United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                   Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with Federal Rule of Criminal Procedure 11, the waiver is both

valid and enforceable.            United States v. Johnson, 410 F.3d 137,

                                           2
151 (4th Cir. 2005); United States v. Wessells, 936 F.2d 165,

167-68 (4th Cir. 1991).              The question of whether a defendant

validly waived his right to appeal is a question of law that we

review de novo.        United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).

            Our review of the record leads us to conclude that

Davis knowingly and voluntarily waived the right to appeal any

sentence within the statutory maximum.                The sole issue he raises

on appeal falls within the scope of this waiver.                       We therefore

grant the Government's motion to dismiss in part and dismiss

this portion of the appeal.

            Although the waiver provision in the plea agreement

precludes    our   review      of    the   sentence,      the   waiver    does     not

preclude our review of any errors in Davis’s conviction that may

be   revealed    pursuant   to      the    review   required     by   Anders.       In

accordance with Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.                    We therefore deny

the Government’s motion to dismiss in part and affirm Davis’s

conviction.

            This   court    requires        that    counsel     inform   Davis,     in

writing,    of   the   right    to   petition       the   Supreme     Court   of   the

United States for further review.                   If Davis requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                           3
leave to withdraw from representation.            Counsel’s motion must

state that a copy thereof was served on Davis.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                       DISMISSED IN PART;
                                                         AFFIRMED IN PART




                                    4